

116 HR 3247 IH: To provide for a safe transit exception to service level requirements for Department of Defense aircraft flying over Colorado wilderness areas, and for other purposes.
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3247IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Tipton (for himself, Mr. Lamborn, and Mr. Buck) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo provide for a safe transit exception to service level requirements for Department of Defense
			 aircraft flying over Colorado wilderness areas, and for other purposes.
	
		1.Safe transit exception to service level requirements for Department of Defense aircraft flying over
			 Colorado wilderness areas
 (a)In generalMilitary aircraft operating outside of designated Department of Defense airspace in the wilderness areas in the mountainous regions of Colorado may deviate from service level requirements if oxygen requirements, icing levels, engine power limitations, cloud clearance, or turbulence prevent such aircraft from safely transiting such wilderness areas while maintaining such service level requirements, as determined by the Secretary of Defense.
 (b)RegulationsThe Secretary of Defense shall ensure that all Department of Defense regulations and flight procedures are in accordance with subsection (a).
			